DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Status
1.	The then-pending claims were subject to a restriction requirement in an Office action mailed 17 January 2020.  Applicant elected without traverse Group I and SEQ ID NO:31 in the reply filed on 17 March 2020.  Claims 17-28 were examined and rejected in an Office action mailed 22 June 2020.  In the response filed on 21 October 2020 Applicant cancelled claim 22.  Claims 17-21 and 23-28 were examined and rejected in an Office action mailed on 28 January 2021.  Applicant responded after final on 24 March 2021 under the AFCP program which resulted in an interview on 14 April 2021 and an advisory action mailed on 21 April 2021.  Applicant filed an RCE on 28 April 2021.  Claims 17-21 and 23-28 were examined and rejected in a non-final rejection mailed on 9 September 2021.  Claims 29-32 remained withdrawn.
Applicant responded on 8 December 2021; a declaration by Dr. Martin-Ortigosa was included.  Claims 17-21 and 23-28 are examined herein while claims 29-32 remain withdrawn.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Withdrawal of Objections and Rejections
2.	The objection to the claim 17 is withdrawn in view of Applicant’s amendments to the claim. 
3.	The rejection of claims 24 and 28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments to the claims.

5.	The rejection of claims 27-28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in view of Applicant’s amendments to the claims.
The rejection of claims 17-21, 23 and 24-28 under 35 U.S.C. 103 as being unpatentable over Cigan et al., WO2015/026885 A1, as the primary reference is withdrawn.  The declaration submitted by Dr. Martin-Ortigosa is persuasive.  The examiner is familiar with Dr. Martin-Ortigosa’s work.

Examiner’s Notes & Claim Interpretation
6.	Citations to Applicant’s specification, if any, are abbreviated herein “Spec.”

Claim 17 uses the term "optionally" in several places.  Because the limitation following the word "optionally" is only an optional part of the claimed invention, the limitation following the word fails to impart patentable weight to the claimed invention. Therefore, claim 17 has been interpreted as if any limitation following "optionally" was absent.
Claim 21, which also uses an optional limitation, is interpreted similarly.
Applicant defines a “construct” to include amino acid sequences.  Spec., pp. 22-23.
Claim 17 part (II) is limited to one recombinant construct.  Therefore there are only two embodiments of this part:  (1) a gRNA and a CRISPR nuclease etc. that is pre-assembled into a RNA-protein complex and (2) a nucleic acid sequence coding for a gRNA and a CRISPR nuclease etc. (Where ‘CRISPR nuclease etc.’ means 'a CRISPR nuclease, or a catalytically active fragment thereof and/or at least one effector domain.’)

Applicant is requested to cancel the withdrawn claims.  First, Applicant has not amended the withdrawn claims consistently during prosecution.  In particular, see the 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7	Claims 17-21 and 23-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant filed amended claims on 28 April 2021 that contain new matter.  
Claim 17 was amended, inter alia, to recite the limitation “without an intermediate step of cell culture in the form of callus production and/or regeneration” at the end of part (iv).  This limitation does not appear in the specification, abstract, or claims as originally filed, yet the limitation represents essential matter in determining the scope of the claims since they were added to overcome rejections.  See e.g., Response, p. 11.  
There is written description support for “without an intermediate step of cell culture in the form of callus production and regeneration” on page 66.  The sub-limitation “and/or” is not found on page 66 and the use of the word “or” significantly changes the scope of the claim.

It is the disclosures of the applications that count.  Entitlement to a filing date does not extend to subject matter which is not disclosed, but would be obvious over what is expressly disclosed.  It extends only to that which is disclosed.  While the meaning of terms, phrases, or diagrams in a disclosure is to be explained or interpreted from the vantage point of one skilled in the art, all the limitations must appear in the specification.  The question is not whether a claimed invention is an obvious variant of that which is disclosed in the specification.  Rather, a prior application itself must describe an invention, and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention as of the filing date sought.

Lockwood v. American Airlines Inc., 107 F3d 1565, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).
Thus, the claims as amended comprise NEW MATTER.  In response to this rejection, Applicant is required to point to support for the claims or to cancel the new matter.
Dependent claims are included in this rejection because none provide limitations obviating this rejection.
Applicant neither addressed this rejection nor amended the claims.

Conclusion
8.	No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL T BOGGS/            Examiner, Art Unit 1663